DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  claim language is not consistent through the entirety of the claim set. For example, Claim 17 simply refers to “M2” instead of “electrode montage M2”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 only says “montage”, making it unclear which montage is being described.
Regarding claims 5, 13, 17, 22, and 26, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). While all of the limitations following “optional” or “optionally” are not required, the examiner has mapped out some of the limitations if the prior art already teaches them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 13, 16-18, 22, 25-26, 29-31, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruffini et al. (PG Pub. 2015/0112403).
Regarding Claims 1 and 13, Ruffini discloses a method for evaluating effects of transcranial neurostimulation (Abstract) comprising:
stimulating one or more cortical targets of one or more subjects of a first group (see par. 65) with transcranial neurostimulation using a first electrode montage (M1) (see par. 98, Fig. 1, montage for unilateral stroke treatment; par. 80, the plurality of electrodes are arranged according to an arbitrary EEG 10-20 or 10-10 or similar montage scheme; Table 1, montage of 27 channels create a full cap electrode solution, which improves performance of solution);
providing transcranial neurostimulation to one or more subjects of a second group (see par. 142) with a second electrode montage (M2) (Table 1, Montage Traditional tends to create a two electrode target) including currents designed to produce skin sensation of similar intensity and duration as M1 (Table 1, maximal current at any electrode and total injected current are provided for traditional, 8 and 27 channel solutions) but with transcranially-generated shallow electrical fields with minimal effects in the cortex or in a specific cortical area (see par. 133, The effect of the chosen montage depends on the spatial distribution of the vectoral electric field induced in the grey matter and white matter, and since in a bipolar montage the second electrode will carry the same amount of current as the primary electrode, undesired side effects may
occur on the “return” or “reference’ site); and comparing one or more effects of neurostimulation of the first group with one or more effects of neurostimulation of the second group (Table 1, par. 131, Montage comparisons for the four target maps discussed in the present section; par. 144, Comparison of effects using traditional versus multifocal montages in healthy Subjects would provide an interesting starting point for such research).
Regarding Claim 2, Ruffini discloses the method of claim 1, wherein the positions of the electrodes in the second electrode montage (M2) are the same as the first electrode montage (MI) (Table 1, where target BA4 Left includes all montages, traditional, 8 and 27 channel).
Regarding Claim 3, Ruffini discloses the method of claim 1, wherein the positions of one or more electrodes in the second electrode montage (M2) are different from the first electrode montage (Ml) (Table 1, where a traditional montage is seen in a target BA4 Left as well as BA4 Bilateral).
Regarding Claim 4, Ruffini discloses wherein the transcranial neurostimulation is
transcranial current brain stimulation (tCS) selected from transcranial direct current stimulation (tDCS), transcranial alternating current stimulation (tACS), or transcranial random noise stimulation (tRNS), or any other form of tCS (see par. 82).
Regarding Claim 5, Ruffini discloses wherein the transcranial current brain stimulation (tCS) provides an electrode current intensity to area ratios of about 0.3-5 A/m2 through the scalp (see par. 3 and 122), and wherein the tCS is optionally delivered at a low frequency of <5kHz (see par. 3 and 146).
Regarding Claim 8, Ruffini discloses wherein the tCS results weak electric fields in the brain with amplitudes of about 0.2-2V/m (see par. 3 and 122).
Regarding Claim 11, Ruffini discloses wherein said neurostimulation comprises excitatory, inhibitory, or neutral stimulation (see par. 64).
Regarding Claim 16, Ruffini discloses wherein, in the second group, the electric field generated by montage M2 is minimal over the cortical targets (see par. 98 and 2nd/3rd rows of Fig. 1, specifically, small vs. big circles).
Regarding Claim 17, Ruffini discloses wherein the electrode montage 1 is identified by calculating optimal currents, number, and location of electrodes for globally stimulating at once one or more cortical targets (see par. 67). The examiner considers the term “optionally” does not require the manual configuration of M2.
Regarding Claim 18, Ruffini discloses wherein electrode montage 2 is identified by calculating optimal currents, number and location of electrodes for globally stimulating at once one or more cortical targets, with appropriate configuration for the desired shallow electric fields with constraints for itchy electrodes (see par. 77, 94).
Regarding Claim 22, Ruffini discloses wherein a target map is constructed from the brain activity data and/or neuroimaging data, the target map specifying desired values for the electric field for the plurality of cortical targets, the cortical targets defined by a coordinate system relative to the cortex surface (see par. 74), wherein the target map is optionally a weighted target map and/or wherein the target map includes target values for normal components and/or tangential components of the respective electric field vectors (see par. 75-76, 85, 139).
Regarding Claim 25, Ruffini discloses wherein the optimal number and locations of electrodes are determined using a genetic algorithm (see par. 81 and 129). 
Regarding Claim 26, Ruffini discloses wherein optimal currents, number, and location of electrodes are determined using a realistic head model with electric field modeling (see par. 78), wherein at least one cortical target is optionally a final target, and/or wherein one or more cortical targets are optionally intermediary targets (see par. 68-69).
Regarding Claim 29, Ruffini discloses said global stimulation stimulates a deep brain target (see Claim 3).
Regarding Claim 30, Ruffini discloses wherein targets are selected to stimulate a functional network (see par. 121).
Regarding Claim 31, Ruffini discloses wherein the network is identified by rs-fcMRI (see par. 95).
Regarding Claim 34, Ruffini discloses wherein the electrode montage contains from 2 to 256 electrodes, or from 2-8 electrodes, or from 4-8 electrodes (see par. 98). 
Regrading Claim 36, Ruffini discloses wherein the electrode locations are arranged according to an EEG 10-20 or 10-10 system (see Claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (PG Pub. 2015/0112403) in view of Wagner et al. (PG Pub. 2015/0025421).
Regarding Claim 12, Ruffini does not elaborate on the current value at an electrode in the second group. Wagner discloses a similar transcranial stimulation system (see par. 113) and generally discloses a microstimulation (see par. 42). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a current of at least 500 microamperes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792